DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of a method for manufacturing a container comprising a pre-blowing phase comprising the injection into the blank of a fluid at a pre-blow-molding pressure, a blow-molding phase following and a boxing phase that comprises movement of an insert from a retracted position to a deployed position as claimed in which measuring in real time the pressure that prevails in the blank, storing values of the pressure that is measured and their respective measuring times, measuring in real time the position of the insert, storing the values of the measured position of the insert and their respective times, starting from the stored values of the pressure in the blank, detecting and storing an instant in time that marks the real begging of the blow-molding phase where a blowing solenoid valve moves to an open position, starting from the measured position values of the insert, detecting and storing an instant in time that marks the real beginning of the movement of the insert from retracted to deployed, calculating a first interval of time separating the two, comparing the interval to a non-zero predetermined reference value and offsetting an opening command initiation of the boxing phase where the first interval of time is different from the reference value in addition to the other limitations present in the claim.
The closest prior art of record, Deau and Gendre and Eberle, teach blow molding with boxing and the control of the process.  Deau acknowledges a pre-blowing phase, a blowing phase and a boxing phase as well as the criticality of the interval of time between the actual start of boxing and the actual start of blowing as discussed in the Final Rejection mailed 02/20/2020; however, as discussed in applicant’s persuasive arguments filed 02/16/2021 the prior art alone or in combination does not teach the entirety of the particularly claimed subject matter of independent claim 1.
Claims 2-20 depend upon claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742